PER CURIAM.
An original petition for writ of habeas corpus is presented by this petitioner on numerous grounds. Insofar as petitioner contests the constitutionality vel non of the procedures allegedly employed in the execution of the indeterminate sentence imposed against him, the petition should be denied. F.S. Section 921.18-921.23, F.S.A.; Carnley v. Cochran, Fla.1960, 118 So.2d 629. To the extent, however, that the petition is predicated upon issues cognizable by motion under Rule 1, Florida Supreme Court Rules of Criminal Procedure, F.S.A. ch. 924 Appendix, we do not reach its merits because the remedies provided by the Rule are not shown to have been exhausted.
Writ denied.
DREW, C. J., and ROBERTS, THOR-NAL, O’CONNELL and CALDWELL, TJ-, concur.